DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 1/4/21 is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/21.

Claim Objections
Claim 3 is objected to because of the following informalities:  “load laundry” should be “laundry load”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the second wash liquor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the rinse liquor".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090172892 by Oh et al. in view of WO2016005462A1 by Schmiedel et al. (citations are to English translation published as U.S. Patent Application Publication 20170114310).
As to claim 1, Oh teaches a method for washing laundry comprising the steps of generating steam and applying steam to a laundry load (step S80, abstract), and washing laundry using a first wash liquor with detergent composition (step S110, abstract; para. 46).
Oh does not teach generating a microemulsion by employing a detergent composition.  However, one of ordinary skill in the art would have recognized as obvious to generate a microemulsion and basing the first was liquor on the microemulsion.  
As to claim 2, while Schmiedel does not teach producing a microemulsion by a detergent composition and moisture of steam, it does teach producing the microemulsion using a detergent composition (para. 34), moisture (water, paras. 63, 101), and heat (heated water, para. 157).  One of ordinary skill in the art would have understood and recognized as obvious that moisture and heat required to produce the microemulsion may be in the form of steam which is already produced in the method taught by Oh.  It would have been obvious to one of ordinary skill in the art to employ steam to produce the microemulsion with a reasonable expectation of success based on the teachings of Schmiedel.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, one of ordinary skill in the art would have recognized as obvious to introduce the detergent composition into the steam in order to generate the microemulsion based on the teachings of Schmiedel for the reasons discussed above.

As to claim 5, Oh teaches applying steam using a nozzle 58 (fig. 2).
As to claim 6, Schmiedel teaches that the first wash liquor is substantially completely bound (para. 103, “there is as little ‘free liquor’ as possible”).
As to claim 7, Schmiedel teaches that the liquor ratio of the first wash liquor is lower than about 1:1.5 (paras. 89, 102).
As to claim 8, Oh teaches application of steam while rotating the drum at a first rotational speed (paras. 61-64).
As to claim 9, Oh teaches washing of laundry while rotating the drum at a second rotational speed less than the first rotational speed (paras. 61-64, the speed during steam supplying is such that a hollow is formed and laundry does not fall, para. 29, during washing the speed is lower such that laundry is lifted and falls).
As to claim 11, Schmiedel teaches applying water to laundry to produce a second wash liquor with a higher liquor ratio than the first wash liquor and washing the laundry with the second wash liquor (para. 140).
As to claim 12, Oh teaches that it is common and known in the art to apply water to laundry to produce a rinse liquor and rinse laundry using the rinse liquor (para. 8); one of ordinary skill in the art would have recognized as obvious to employ a rinsing after the washing explicitly taught by Oh as a well-known operation in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090172892 by Oh et al. in view of WO2016005462A1 by Schmiedel et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20180044839 by Wright et al.
As to claim 10, as discussed above, supplying a detergent component with application of steam would have been obvious; the combination does not teach applying a detergent component to the laundry separately from application of steam.  However, it was well-known and common in the art to apply detergent components to laundry at various stages within a laundry treating operation, such as a stain remover during a prewash cycle or a fabric softener during a rinse cycle (see Wright, para. 2).  As such, it would have been obvious to one of ordinary skill in the art to apply a detergent component separately from application of steam, such as a fabric softener applied during a rinse cycle.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090172892 by Oh et al. in view of WO2016005462A1 by Schmiedel et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20080276963 by Hendrickson et al.
As to claim 13, neither Oh nor Schmiedel teaches determining a turbidity or electrical characteristic value.  However, one of ordinary skill in the art would have recognized as obvious to determine a turbidity or electrical characteristic value of a .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090172892 by Oh et al. in view of WO2016005462A1 by Schmiedel et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20020095483 by Lee et al.
As to claim 14, neither Oh nor Schmiedel teaches querying or obtaining information representative of an effectiveness of a wash result.  However, one of ordinary skill in the art would have recognized as obvious to perform this operation in a washing method.  Lee teaches that a washing machine requires optimal washing performance adequate to a given washing condition (para. 4) and that by obtaining information representative of an effectiveness of a wash result a suitable washing course program may be downloaded (paras. 13-15).  One of ordinary skill in the art would have been motivated to obtain information representative of an effectiveness of a wash result in a washing method in order to allow for downloading of a suitable wash 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711